In a negligence action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated June. 19, 1968, which denied their motion for summary judgment. Order affirmed, with one bill of $10 costs and disbursements, payable jointly to respondents filing separate briefs. The facts herein are clearly distinguishable from Whitely v. Lobue (30 A D 2d 552, revd. 24 N Y 2d 896) and thus summary judgment was properly denied. Brennan, Acting B. J., Hopkins, Benjamin, Martuseello and Kleinfeld, JJ., concur.